Case 3:19-cv-04740-WHO Document 15 Filed 09/16/19 Page 1 of 2
Case 3:19-cv-04740-WHO Document 13 Filed 08/30/19 Page 1 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action

 

 

 

 

 

 

 

UNITED a DISTRICT COURT
fok the
Northe istrict of\CAlifoynia

BERT CASTILLO JR.

 

 

 

 

 

 

 

Plow: tiffs )

V. Civil Action No. 3:19-cv-04740-JCS

SYNCHRONY FINANCIAL d/b/a SYNCHRONY BANK,
and PAYPAL, INC.,

 

Ne Nee ae ee ee ee ee ee’

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Synchrony Financial
777 Long Ridge Road
Stamford, Connecticut 06902

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: James C. Viahakis

Sulaiman Law Group, Ltd.
2500 S. Highland Avenue, Suite 200
Lombard, IL 60148

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date. AUgust 30, 2019

 
Case 3:19-cv-04740-WHO Document 15 Filed 09/16/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 3:19-cv-04740

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any)

_Gibert Castillo Jr. v Synchrony Bank

was received by me on (dare) 9/01/2019
4 I personally served the summons on the individual at (place) 777 Long Ridge Road, Stamford, CT 06902

on (date) 5 Or

CI left the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,

 

 

on (date) , and mailed a copy to the individual’s last known address; or
(A I served the summons on (name of individual) — Michele Woznyak - Legal Department , who is
designated by law to accept service of process on behalf of (name of organization)
Synchrony Bank A ee eee
(1 I returned the summons unexecuted because ; or

C1 Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

  

Date: 9/2/2019 /

Senver’s signature

_ Andrew Esposito - Process Server
Printed name and title
R.O.S. Consulting, Inc. - 117-001339
23900 W. Industrial Drive, Suite 3
Plainfield, IL 60585

 

Server ’s address

Additional information regarding attempted service, etc:
